— In an action to recover damages, inter alia, for breach of a lease and a sublease, the plaintiffs appeal from an order of the Supreme Court, Kings County (Held, J.), dated June 27, 1990, which denied the plaintiffs’ motion for reargument of the defendants’ motion for summary judgment, which was granted by decision and order of the same court, dated March 29, 1990.
Ordered that the appeal is dismissed, with costs.
A review of the record confirms that the plaintiffs’ motion was "for reargument”. Since the order appealed from denies a motion for reargument (see, Anchor Sav. Bank v Alpha Developers, 143 AD2d 711, 712-713; Matter of Dowling v Bowen, 53 AD2d 862), the appeal must be dismissed (see, Fahey v County of Nassau, 111 AD2d 214). Mangano, P. J., Bracken, Pizzuto and Santucci, JJ., concur.